Citation Nr: 0713818	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  05-079 74	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from June 1942 to 
January 1946.

This matter comes before the Board of Veterans; Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  The appellant subsequently perfected this appeal.  
She testified before a Decision Review Officer in July 2004.  
The motion for advancement on the docket was granted in April 
2007. 


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in October 2003 due to a cerebrovascular accident with 
severe atherosclerotic disease listed as a significant 
condition contributing to his death.

2.  During his lifetime, the veteran was service connected 
for varicose veins, evaluated as 40 percent disabling, and 
PTSD, evaluated as 70 percent disabling.  The veteran was 
also in receipt of individual unemployability benefits from 
January 1996.

3.  Severe atherosclerotic disease and cerebrovascular 
accident are not of service origin and first manifested many 
years after service.

4.  A disease or disability of service origin was not 
involved in the veteran's death.

5.  The veteran did not have a service-connected disability 
evaluated as 100 percent disabling for 10 years prior to his 
death, was not continuously rated as totally disabled for the 
five-year period after his separation from service, and was 
never a prisoner of war during such service.

6.  The appellant has not specifically alleged clear and 
unmistakable error (CUE) in any final rating decision.


CONCLUSIONS OF LAW

1.  A disability incurred in service did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. § 3.312 (2006).

2.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 have not been met.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with the 
notice required by the VCAA in December 2003, March 2005, and 
April 2005 letters.  Collectively, these letters informed the 
appellant to send any pertinent evidence in her possession, 
informed her of the evidence required to substantiate the 
claims, the information required from her to enable VA to 
obtain evidence on her behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that she should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on her behalf.  
Therefore, the Board finds that she was provided with the 
notice required by the VCAA.

All available evidence pertaining to the appellant's claims 
has been obtained.  The claims folder contains service 
medical records, a RO hearing transcript, VA and private 
medical records, an etiology opinion dated in November 2004, 
a Certificate of Death, and statements from the appellant in 
support of her claims.  The Board finds that VA has satisfied 
its duty to notify and to assist.  All obtainable evidence 
identified by the appellant relative to her claims has been 
obtained and associated with the claims folder, and neither 
she nor her representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
appellant in the development of the facts pertinent to her 
claims.

In light of the Board's denial of the appellant's claims, no 
additional effective dates will be assigned, so there can be 
no possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007).  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Cause of Death

A certificate of death shows that the veteran died in October 
2003.  The immediate cause of death was cerebrovascular 
accident.  No underlying causes were noted.  Severe 
atherosclerotic disease was listed as a significant condition 
contributing to his cause of death.  

At the time of his death, the veteran was service-connected 
for post-traumatic stress disorder at 70 percent disabling, 
and varicose veins at 40 percent disabling.  No other 
service-connected disabilities are noted.  His total 
disability rating was 80 percent.  He was also receiving 
individual unemployability benefits from January 1996.    

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Service connection for the cause of a veteran's death 
requires evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2006).  A service-
connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2006).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death, e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2006).

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2006).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2006).

The appellant is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub. nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998). See Brock v. Brown, 10 Vet. App. 155, 160-161 (1997).  
Service connection may be granted for disease resulting from 
disease or injury incurred in or aggravated by service, 38 
U.S.C.A. § 1110 including disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran's service medical records do not reflect 
complaints, treatment or diagnosis of cerebrovascular 
accident (CVA), or severe atherosclerotic disease during 
service.  The first evidence of a diagnosis of sclerotic 
heart disease is in March 1975, almost 30 years following 
separation from active military service.  Moreover, the first 
evidence of a diagnosis of CVA is in December 1998 with a 
right hemorrhagic CVA, and then the fatal CVA in October 
2003.  There is no competent evidence of record establishing 
a relationship between atherosclerotic disease or CVA and the 
veteran's active duty service at any time after his 
separation from service.  Therefore, service connection on a 
direct or presumptive basis is not warranted.

In her service connection claim for cause of death, the 
appellant asserts that the veteran's cause of death was 
related to his service-connected varicose veins or PTSD.  

VA physician R.C., M.D. reviewed the veteran's claims file 
and issued a medical opinion dated in November 2004.  The VA 
physician opined that the cause of death was most likely CVA.  
Complicating factors were diabetes, coronary artery disease, 
and peripheral vascular arterial insufficiency.  There was 
severe peripheral vascular deficiency requiring amputation of 
both legs.  The physician further opined that there was no 
indication that the veteran suffered any thromboembolic 
phenomena from the veins and this was a very unlikely 
possibility for superficial varicosities.  The obvious cause 
of his death was severe atherosclerotic changes and cerebral, 
coronary and peripheral vessels.  The varicose veins would 
not have caused any significant increase in the peripheral 
vascular circulation that would have resulted in the need for 
an amputation.  In short, the VA physician stated that it was 
very clear cut that the service-connected varicosities did 
not cause or contribute to the death of the veteran.  

It is the responsibility of the Board to assess the 
credibility and weight given to evidence.  Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  A factor to consider in assessing the probative 
value of a medical opinion is the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-449 (2000).  In 
this case, the November 2004 VA physician's review was of the 
entire clinical file, including the Certificate of Death and 
Death Summary from Baptist Medical Center.  Moreover, a 
rationale was provided for the opinion and other factors were 
implicated in the veteran's demise.  Accordingly, the Board 
assigns great evidentiary weight to the medical opinion of 
the November 2004 VA physician.  In contrast, the medical 
statement from Dr. Squire dated in March 2004 is of little 
probative value.  Although a medical history was included, 
the March 2004 medical statement from Dr. Squire did not 
include an etiology opinion as to whether the veteran's 
service-connected disabilities were in any way related to his 
death.   In addition, there is no evidence showing a 
relationship between PTSD, rated as 70 percent disabling 
since 1996, and his death in October 2003.  The November 2004 
VA physician did not make any finding that PTSD was a 
contributing factor to the veteran's death.   

The Board has respectfully considered the appellant's 
assertions that the veteran's varicose veins and PTSD caused 
the veteran's death.  However, the appellant has not shown 
that she possesses the expertise to give an opinion regarding 
medical causation or diagnosis, and her statements on such 
matters do not establish service connection.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There are no competent 
medical opinion indicating a relationship between the 
veteran's death and his service-connected disabilities of 
varicose veins, or PTSD. 

Taking into account all relevant evidence, the Board finds 
that the cause of the veteran's death was not of service 
origin, and is not causally related to the veteran's service-
connected varicose veins or PTSD.  

As the preponderance of the competent evidence of record is 
against her claim for entitlement to service connection for 
the cause of the veteran's death, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

38 U.S.C.A. § 1318

According to 38 U.S.C.A. § 1318(a) (West 2002), benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of his or her own willful 
misconduct and who either was in receipt of or entitled to 
receive compensation at the time of death for service- 
connected disabilities rated totally disabling.  38 U.S.C.A. 
§ 1318(b) (West 2002); 38 C.F.R. § 3.22 (2006).

38 U.S.C. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his lifetime, established a 
right to receive total service-connected disability for the 
required statutory period or would have established such a 
right if not for CUE.  See 38 C.F.R. § 3.22.

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected if: 1) the veteran's death was not the 
result of his own willful misconduct, and 2) at the time of 
death, the veteran was receiving, or was entitled to receive, 
compensation for service-connected disability that was: i) 
rated by VA as totally disabling for a continuous period of 
at least 10 years immediately preceding death; ii) rated by 
VA as totally disabling continuously since the veteran's 
release from active duty and for at least 5 years immediately 
preceding death; or (iii) rated by VA as totally disabling 
for a continuous period of not less than 1 year immediately 
preceding death, if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 C.F.R. § 3.22(a).

For purposes of this section, "entitled to receive" means 
that at the time of death, the veteran had a service- 
connected disability rated totally disabling by VA but was 
not receiving compensation because: 1) VA was paying the 
compensation to the veteran's dependents; 2) VA was 
withholding the compensation under authority of 38 U.S.C. § 
5314 to offset an indebtedness of the veteran; 3) the veteran 
had applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date; 4) the 
veteran had not waived retired or retirement pay in order to 
receive compensation; 5) VA was withholding payments under 
the provisions of 10 U.S.C. § 1174(h)(2); 6) VA was 
withholding payments because the veteran's whereabouts were 
unknown, but the veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or 7) VA was withholding payments under 38 U.S.C. § 
5308 but determines that benefits were payable under 38 
U.S.C. § 5309.  38 C.F.R. § 3.22(b).

Consequently, the current state of the law is such that 
claims for DIC benefits under 38 U.S.C.A. § 1318 must be 
adjudicated with specific regard given to decisions made 
during the veteran's lifetime and without consideration of 
hypothetical entitlement for benefits raised for the first 
time after a veteran's death.

As noted above, the veteran died in October 2003.  At the 
time of the veteran's death, he was service connected for 
PTSD, evaluated as 70 percent disabling, and varicose veins, 
evaluated as 40 percent disabling.  The veteran was also in 
receipt of individual unemployability benefits from January 
1996.

The veteran was not a prisoner of war during his active 
military duty, he separated from service in January 1946, and 
he was in receipt of a total disability rating based on 
service- connected disabilities for less than eight years 
prior to his death. As the veteran was not a prisoner of war, 
and as, at the time of death, the veteran was not rated by VA 
as totally disabling for a continuous period of at least 10 
years immediately preceding death, and was not rated by VA as 
totally disabling continuously since the veteran's release 
from active duty and for at least five years immediately 
preceding death, the Board finds that none of the 
requirements are met for a grant of DIC benefits under 38 
U.S.C.A. § 1318.

Further, the record does not indicate that the appellant has 
specifically alleged that there was CUE in any final rating 
decision.  As the appellant has not raised this matter, the 
Board concludes that no further action or consideration is 
warranted as to this particular portion of the § 1318 
analysis.  While the Board sympathizes with the appellant, it 
can find no legal basis under which to grant a claim for DIC 
benefits pursuant to 38 U.S.C.A. § 1318.

Consequently, the appellant's claim for DIC benefits, under 
the provisions of 38 U.S.C.A. § 1318, must be denied.




ORDER

Service connection for the cause of the veteran's death is 
denied. 

Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


